Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08/18/2020 for application number 16/996,256. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On page 1, para 0001, under section “Priority Information”, the cited copending applications should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date (of the US Application 13/856997 and 13/338039 which is already issued).
	Appropriate correction is required.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that 
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,761,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim common subject matter with rewording, as follow: (since all the claims recited similar limitations, examiner only shows independent claims 1, 8 and 14 as example in claim comparison table) .


Instant application s/n 16,996,256
US Patent 10, 761,588 B2
1. An apparatus, comprising: a power management integrated circuit (PMIC) comprising internal memory and being disposed on a memory sub-system, the internal memory configured to store a plurality of configuration profiles; and configuration pins operatively coupled to the PMIC, wherein one or more of the configuration pins receive signal to activate at least one of the plurality of configuration profiles, wherein the activated at least one of the plurality of configuration profiles causes the PMIC to operate according to a particular set of operating characteristics.
1. A power management system, comprising: a memory component internal to a memory sub-system and storing a plurality of configuration profiles; and a plurality of configuration pins operatively coupled to the memory component, wherein one or more of the plurality of configuration pins receive one or more signals to selectively activate one of the plurality of configuration profiles corresponding to a particular set of operating characteristics to cause the power management component to operate according to the particular set of operating characteristics in response to a power-up operation or reset operation in the absence of an external command.
8. A method, comprising: receiving a configuration selection signal to a power management configuration pin of a power activating a configuration profile among the plurality of configuration profiles to cause the PMIC to operate according to a particular set of operating characteristics based on the configuration selection signal.

selectively activating a configuration profile among the plurality of configuration profiles corresponding to a particular set of operating characteristics to cause the power management component to operate according to the particular set of operating characteristics based on the configuration selection signal and in response to a power-up operation or reset operation in the absence of an external command; and providing one or more control signals to the PMIC based on the selectively activated configuration profile.
A system, comprising: a power management component comprising an internal memory storing a plurality of configuration profiles in respective portions of the internal memory; and a processor coupled to the power management component, the processor to: enable a configuration pin coupled to a power management component; and cause, responsive to enablement of the configuration pin, the power management component to operate according to a particular set of operating characteristics corresponding to one of the configuration profiles.

A power management system, comprising: a memory component internal to a memory sub-system and storing a plurality of configuration profiles; and a plurality of configuration pins operatively coupled to the memory component, wherein one or more of the plurality of configuration pins receive one or more signals to selectively activate one of the plurality of configuration profiles corresponding to a particular set of operating characteristics to cause the power management component to operate according to the particular set of operating characteristics in response to a power-up operation or reset operation in the absence of an external command.


All the elements of the dependent claims 2 – 7, 9 – 13 and 15 – 20, of the instant application are described in 2 – 7, 9 – 13 and 15 – 20 of US Patent 10,761,588 B2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over More et al., US 2011/0022826 A1 [hereinafter as More] in view of Tinker, US 20100318824 A1 [cited in IDS].
As to claims 1, 8 and 14 More teaches an apparatus [101 power management device, para 0003, 0183, fig.1 – 4] and method, comprising: a power management integrated circuit (PMIC) [102] comprising internal memory [115 NVM] and being disposed on a memory sub-system, the internal memory configured to store a plurality of configuration profiles [boot settings][abstract, para 0011 – 0012, 0019 - 0020]; and configuration pins operatively coupled to the PMIC [PMIC provided with various pins, para 0012, 0019 - 0020] .
However, More does not teach explicitly wherein one or more of the configuration pins receive signal to activate at least one of the plurality of configuration profiles, wherein the activated at least one of the plurality of configuration profiles causes the PMIC to operate according to a particular set of operating characteristics.

Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Tinker before the effective filing date of the claimed invention, to combine and modify/include the hard disk drive as disclosed by Brown to include to enablement of the configuration pin coupled to [interface 112 or  212] the power management component [from APM register bit settings][para 0021, 0028, step 502 fig. 5], selectively activate  a configuration profile [by 226 policy selection logic of controller 214]  corresponding to a particular set of operating characteristics [performance characteristics, para 0021] to cause the power management component to operate according to the particular set of operating characteristics [abstract, para 0017, 0026 – 0027, 0029, 0031, 0034 – 0035, fig. 2 – 5] as taught by Tinker in order to obtain a device to selectively reduce power to various components and to extend 
One of ordinary skill in the art wanted to be motivated to include to enablement of the configuration pin coupled to the power management component, selectively activate  a configuration profile corresponding to a particular set of operating characteristics to cause the power management component to operate according to the particular set of operating characteristics in order to obtain a device to selectively reduce power to various components and to extend battery life and allowing deviced to be used for extended period of time [para 0007, 0009 – 0010].
As to claim 2, More further teaches, wherein the internal memory [115 NVM, fig. 2] comprises a plurality of memory locations, and wherein respective configuration profiles [boot settings] of the plurality of configuration profiles are stored in respective memory locations [blocks] of the internal memory [para 0019 – 0020, 0239, as shown in fig. 6a-6b].
As to claim 3, Tinker discloses a power management system [para 0001 – 0002, fig. 1 – 2], wherein at least one configuration profile among the plurality of configuration profiles corresponds to a peripheral component interconnect express (PCIe) configuration profile, a serial AT attachment (SATA) configuration profile [para 0015] , a power backup signal [from auxiliary power device 128, para 0019], or a power consumption mode [para 0008 – 0009, 0011, 0013], or a combination thereof [para 0015].
One of ordinary skill in the art wanted to be motivated to include wherein at least one configuration profile among the plurality of configuration profiles corresponds to a 
As to claim 4, Tinker further teaches wherein a set of configuration profiles among the plurality of configuration profile have different respective operating voltages [power characteristics, para 0021], operational characteristics [performance characteristics, para 0021], or timing characteristics [response time or performance, para 008 – 009, 0011, 0037claim 13], or combinations thereof, associated therewith [para 0026, 0032].
One of ordinary skill in the art wanted to be motivated to include wherein a set of configuration profiles among the plurality of configuration profile have different respective operating voltages [power characteristics, para 0021], operational characteristics [performance characteristics, para 0021], or timing characteristics [response time or performance, para 008 – 009, 0011, 0037claim 13], or combinations thereof, associated therewith [para 0026, 0032] in order to obtain a device to selectively reduce power to various components and to extend battery life and allowing deviced to be used for extended period of time [para 0007, 0009 – 0010].
As to claim 5, More further teaches wherein the PMIC [102] is configured to receive the signal from a processor [103 processor core] associated with the memory sub-system [para 0186, fig. 1].
As to claim 6, More further teaches wherein the one or more of the configuration pins receive the signal to activate the at least one of the plurality of configuration profiles in response to a power-up [start – up] operation [para 0012 -0013, 0019].
As to claim 7, More further teaches, wherein the one or more of the configuration pins receive the signal to activate the at least one of the plurality of configuration profiles in response to a reset operation [reset command][para 0030].
As to claim 9, More further teaches, wherein receiving the configuration selection signal further comprises receiving the selection signal by a bootstrap configuration pin of the PMIC [para 0012, 0057].
As to claim 10, More further teaches,  wherein receiving the selection signal to the power management configuration pin to activate the configuration profile further comprises receiving a control signal [command] corresponding to the particular set of operating characteristics of the PMIC [para 0030].
As to claim 11, More further teaches, wherein the internal memory is a non-volatile read-only memory [115, NVM] in which the configuration profiles [boot setting]are stored [para 0012, 0020,, fig. 1] .
As to claim 12, More further teaches, wherein causing the PMIC to operate according to the particular set of operating characteristics further comprises managing a power consumption [by power state transition] of a memory sub-system [para 0012].
As to claim 13, More teaches a power management apparatus and a method,  wherein receiving the selection signal to the power management configuration pin to selectively activate the configuration profile further comprises accessing a lookup table 
As to claim 15, More further teaches, wherein the processor [103] is to enable an output pin coupled to the power management component to manage a power consumption [by power state transition] of a memory sub-system according to the particular set of operating characteristics [by power state transition] of a memory sub-system [para 0012].
As to claim 16, More further teaches,  wherein the processor [103] is to access a data structure stored in a particular one of the respective portions [blocks] of the internal memory [115 NVM, fig. 2] to locate the configuration profile to be selectively activated [para 0019 – 0020, 0239, as shown in fig. 6a-6b].
As to claim 17, More further teaches, wherein the processor is to apply a voltage of a particular magnitude to an output pin coupled to the power management component in response to enablement of a configuration profile [boot seeting] corresponding to the particular set of operating characteristics [para 0222 - 0223, fig. 3].
As to claim 18, More further teaches, wherein the processor is to cause the power management component to operate according to the particular set of operating characteristics in response to a power-up operation [reset command][para 0030].
As to claim 19, More further teaches, wherein the processor is to cause the power management component to operate according to the particular set of operating characteristics in response to a reset operation [reset command][para 0030].
As to claim 20, More further teaches, wherein the processor is to cause performance of a bootstrapping operation [optimal start up performance] as part of selective activation of the configuration profile [para 0209].
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NITIN C PATEL/Primary Examiner, Art Unit 2186